DETAILED ACTION

Response to Amendment
Claims 1-8 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 7/20/2021.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 7/20/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a battery module including a fixing frame with a plurality of battery cells thereon, a plurality of conductive sheets respectively connected with two of said battery cells in series, wherein each of the plurality of conductive sheets is a thin metal sheet, a protection unit connected with two of said conductive sheets and said battery cells connected to said conductive sheets connected in parallel via said protection unit, wherein the protection unit is a thing metal wire formed between two of said conductive sheets, and a wire width is manufactured according to the preset temperature and current, when a temperature of said protection unit is greater than a preset temperature, or a current flowing through said protection unit is greater than a preset current, said protection unit blows.
Schroder in view of Park is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, Schroder in view of Park does not disclose nor render obvious all of the structural limitations of the battery module of the instant claim including the structure of the protection unit as set forth in the claim and as connected within the cells of the battery module.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725